Citation Nr: 1618203	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety/depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Los Angeles, California.

In May 2014, the Board remanded the Veteran's appeal for the purpose of scheduling a Travel Board hearing.  In November 2014, the Veteran testified at a Board hearing before a Veterans Law Judge as to the two issues on appeal.  Due to a scheduling error, the Veteran testified before the undersigned on the same two issues in January 2015.

In November 2015, the Board remanded the appeal to schedule the Veteran for a third hearing, pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, since that time, the judge who held the November 2014 hearing became unavailable to participate in the Veteran's appeal.  In December 2015, the Board vacated that November 2015 remand and is proceeding herein with the appeal.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety/depression, is related to the Veteran's service-connected disabilities of lumbar/thoracic myofascial strain with degenerative joint disease and residuals of fracture to the left ankle with instability.

2.  The record does not include credible supporting evidence to verify the occurrence of the Veteran's claimed in-service stressor or stressors; claimed stressors based on fear of terrorist activity are inconsistent with the places, types, and circumstances of the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection, on a secondary basis, for an acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety/depression are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2015).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The record reflects that VA provided the Veteran with the notice required under the VCAA in a March 2006 letter.

Concerning VA's duty to assist, VA has obtained VA treatment records.  VA has not provided the Veteran with an examination in connection with his claim for service connection for PTSD.  In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Here, the Board finds that element (2), evidence establishing that an event, injury, or disease occurred in service, has not been met.  For two of the three stressors claimed, the sole, remaining element on this issue is corroboration of the stressor - the Veteran already has a diagnosis and nexus.  As such, an examination would not assist the Veteran in substantiating his claim.  Regarding the remaining stressor, the Board finds that there is not enough evidence to indicate that this stressor (i.e., Space Shuttle Challenger explosion) is related to the Veteran's PTSD.  As discussed in detail below, the Veteran has not raised this stressor since his initial claim, to include during treatment with mental health providers.  For these reasons, the Board finds that an examination for PTSD is not warranted.

In January 2015, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Acting Veterans Law Judge.  The record reflects that at this hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the Veteran's claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression and anxiety and PTSD, claiming that he developed the psychiatric disorder during service.  The Board will address the claim for service connection for PTSD separately from the other psychiatric disorders, as this disability has its own regulation and requires a different analysis.

A. Acquired psychiatric disorder, other than PTSD 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a claim for service connection, the evidence must show three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015).  

While the Veteran has not expressly stated he is seeking secondary service connection for an acquired psychiatric disorder, the Board finds it has been raised by the record in the VA treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Specifically, when the Veteran first underwent a biopsychosocial assessment with VA in April 2006, he reported that he had experienced depression and anxiety off and on for the past several years and that his symptoms had recently been exacerbated by increased pain he was experiencing from his leg, back, and shoulder injuries.  After a thorough evaluation, the VA psychologist diagnosed the Veteran with adjustment disorder with anxiety/depression and entered "Chronic pain from leg, back, shoulder injuries" under Axis III, which encompasses medical conditions that are relevant to the diagnosed psychiatric disorder.  This medical record raises the issue of secondary service connection.  

The Veteran has been diagnosed with adjustment disorder with anxiety/depression.  Thus, element (1), a current disability, has been met.  Additionally, the Veteran is service connected for residuals of a fracture to the left ankle with instability and lumbar/thoracic myofascial strain with degenerative joint disease.  Therefore, element (2), a service-connected disability (in this case, service-connected disabilities), has been met.

The crux of the secondary service-connection claim rests on whether there is a relationship between the diagnosis of adjustment disorder with anxiety/depression and the Veteran's service-connected disabilities.  The Board finds that the April 2006 VA treatment record substantiates this relationship.  As stated above, the examiner diagnosed the Veteran with adjustment disorder with anxiety/depression and indicated that chronic pain from the back and leg were the cause of the Veteran's psychiatric disorder.  (The Veteran is not service connected for a shoulder disability.)  Accordingly, element (3), a nexus between the service-connected disability and the current disability, is met, and secondary service connection for adjustment disorder with anxiety/depression is granted.  38 C.F.R. § 3.310(a) (2015).

B. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM)); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event occurred in service.  38 C.F.R. § 3.304(f) (2015).

The Veteran contends that he developed PTSD based on various stressors.  In a March 2006 submission, he wrote that his stressor was the 1986 Space Shuttle Challenger disaster.  He wrote that 30 days prior to the launch of the Challenger, he attempted to warn the National Aeronautics Space Administration not to launch because of some work he had done on the control facility.  In July 2006, the Veteran reported he was stationed in Germany in 1977 and faced life-threatening circumstances when he was stationed as a guard at a base that stockpiled nuclear weapons.  He stated that a gang of terrorists infiltrated the periphery and began attacking his area with guns and explosives and that he exchanged gunfire with them.  The Veteran stated he later heard that this same gang of terrorists had overrun some guards and massacred them.  He also stated that when he was stationed in Spain in 1980 or 1981, the jeep he was riding in was fired upon with guns by local terrorists.  He stated while no one was hurt, this incident compounded the fear he felt while in Germany.  In his January 2015 Board hearing, the Veteran clarified that he was in Spain on temporary orders only, but stated that he felt that the stressor that occurred in Spain did not contribute to his PTSD.  See Board Hearing Tr. at 10.

The record reflects a diagnosis of PTSD.  See August 2006 VA psychological report.  As such, the first element of § 3.304(f) has been met.  

The remaining inquiries pertain to whether the Veteran has a verified stressor, and if so, whether his PTSD diagnosis is etiologically related to the Veteran's in-service stressor or stressors.

As noted above, the Veteran has set forth three stressors.  Turning to the first stressor (the explosion of the Space Shuttle Challenger), the Board finds that the record does not support that his PTSD diagnosis is related to this stressor.  Since initially reporting this as a stressor, the Veteran has not reported that same stressor again at the hearings before the Board or to VA professionals when seeking treatment for his psychiatric symptoms.  Additionally, while professionals have diagnosed the Veteran with PTSD, they have not diagnosed it based upon the stressor involving the Space Shuttle Challenger as the Veteran has not raised it in his treatment with mental health providers.  Thus, the Board finds that PTSD based upon the Space Shuttle Challenger incident cannot be granted as there is no established nexus between this event and his PTSD.

Turning to his other two alleged stressors, these stressors are claimed as related to terrorist activity.  In an August 2006 VA psychological evaluation, a psychologist diagnosed the Veteran with PTSD as "triggered by events from the military and . . . directly related to in-service stressors."  As the Veteran has both a diagnosis and a nexus pertaining to these stressors, the only remaining element regarding these stressors is credible supporting evidence that the claimed events occurred in service.

The evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of stressor alleged.  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence will be necessary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f)(2) (2015).  The Veteran's military personnel records do not reflect that he engaged in combat with the enemy.  He has not received any citation or award that would indicate that he engaged in combat with the enemy.  As such, the provisions of 38 C.F.R. § 3.304(d), (f)(2) do not apply.  

Where the alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).  

Turning to whether there is credible supporting evidence that the claimed events occurred in service, the Veteran's service personnel records show that he was stationed in Germany in 1977 with his duty being a radio operator.  The Veteran contends that he engaged in combat with a terrorist group when they infiltrated his base, and since that time, he has suffered from flashbacks and nightmares of the incident.  See, e.g., July 2006 VA psychology note.  

The Board, however, finds that such allegation by the Veteran is lacking in credibility.  Notably, in a Report of Medical History that he completed approximately one year after the alleged incident, he reported having psychiatric symptoms but that these were due to his chain of command.  He wrote he had no friends in his unit and that he felt constant threats and harassment by his chain of command.  These statements written by the Veteran in close proximity to the incident in question do not support his allegation of having been in a firefight with terrorists.  Further, the Veteran testified at the November 2014 hearing that he lost consciousness during the incident.  See also July 2006 VA psychology note (stating that he fell 30 feet to the ground when climbing down from a tower during the terrorist infiltration of his base).  However, he specifically denied any periods of unconsciousness in the June 1978 Report of Medical History.  Thus, his own statements do not support a finding that this stressor occurred and undermine his allegations of being traumatized by the alleged 1977 incident in Germany.  Further, as previously discussed, the Veteran's DD 214 does not reflect any awards or citations that would have been awarded to the Veteran or his unit for being involved in a firefight with terrorists.  Thus, the Board determines that the file lacks credible supporting evidence that the 1977 event occurred in service.

The Board also recognizes that a VA psychologist has diagnosed the Veteran with PTSD based upon this alleged terrorist activity.  See August 2006 VA report; 38 C.F.R. § 3.304(f)(3) (2015).  This stressor, however, is not consistent with the places, types, and circumstances of the Veteran's service.  The Veteran alleged in both of his Board hearings that he was assigned to guard nuclear weapons in an unknown NATO-controlled location within Germany when this attack occurred.  See January 2015 Board Hearing Tr. at 5.  There is no evidence of record - within personnel records, service treatment records, or other records - even suggesting that he was assigned to guard nuclear weapons for NATO at a remote compound in Germany, or that this compound was infiltrated by terrorists.  As previously noted, the Veteran's military occupational specialty (MOS) was radio operator.  There is simply no evidence of record (other than his own lay statements, which the Board finds to be lacking credibility) even implying that Veteran was involved in any special assignments or involved in any firefights while on active duty.

Regarding the Veteran's claim of coming under fire while on temporary duty in Spain, the Veteran has not provided enough information to warrant attempts at corroboration.  In several treatment records, the Veteran has alleged that he was fired upon by terrorists while riding in a jeep sometime in 1980 to 1981.  See, e.g., July 2006 VA psychology progress note.  A PTSD stressor questionnaire submitted by the Veteran in March 2006 only identified the explosion of Space Shuttle Challenger as his stressor.  When asked to elaborate on the 1980/1981 firefight incident during his January 2015 Board hearing in order to elicit more information to possibly further develop the stressor for corroboration, the Veteran stated that this incident was not the cause of his PTSD, and he wanted to focus on the Germany incident instead.  See January 2015 Board Hearing Tr. at 10.  As such, the Board determines that the Veteran has not provided enough evidence to even attempt to verify this stressor, and as a result, the stressor cannot be verified.  

The Board also recognizes that a VA psychologist has diagnosed the Veteran with PTSD based upon this alleged terrorist activity.  See August 2006 VA report.
This stressor, however, is not consistent with the places, types, and circumstances of the Veteran's service, as there is no evidence of record - within personnel records, service treatment records, or other records - even suggesting that the Veteran was on temporary duty in Spain.  The Veteran has alleged that he was sent to Spain from his assignment in Fort Ord, California in 1980 or 1981 to convince people to join NATO.  See January 2015 Board Hearing Tr. at 9.  His personnel records, however, indicate that the Veteran was in Georgia (state) for training and Italy in 1980 to 1981, where he was a satellite system repairman/operator.  The Veteran was in Fort Ord in the mid-1970s.

Because the appeal lacks credible supporting evidence that the claimed events occurred in service as required by 38 C.F.R. § 3.304(f), and the Veteran's stressors related to terrorist activity are not consistent with the places, types, and circumstances of the Veteran's service, the claim for service connection for PTSD fails on this element and must be denied.  

ORDER

Entitlement to secondary service connection for adjustment disorder with anxiety/depression, is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


